



Exhibit 10.4





PLEDGE AGREEMENT
dated and effective as of
August 24, 2016,
among
EP ENERGY LLC,

each Subsidiary of EP Energy LLC identified herein,
and
CITIBANK, N.A.,
as Collateral Agent








THIS PLEDGE AGREEMENT IS SUBJECT TO THE PROVISIONS OF (I) THE SENIOR LIEN
INTERCREDITOR AGREEMENT (AS DEFINED HEREIN) AND (II) THE PRIORITY LIEN
INTERCREDITOR AGREEMENT, IN EACH CASE, AS SET FORTH MORE FULLY IN SECTION 5.15
HEREOF. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE SENIOR LIEN INTERCREDITOR AGREEMENT AND THE PRIORITY LIEN
INTERCREDITOR AGREEMENT.




-1-

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
Page


 
 
 
 
ARTICLE I.
 
 
 
 
DEFINITIONS
 
 
 
 
SECTION 1.01.
Term Loan Agreement
 
2


SECTION 1.02.
Other Defined Terms
 
3


 
 
 
 
ARTICLE II.
 
 
 
 
PLEDGE OF EQUITY INTERESTS
 
 
 
 
SECTION 2.01.
Pledge
 
9


SECTION 2.02.
Delivery of the Pledged Stock
 
10


SECTION 2.03.
Representations, Warranties and Covenants
 
10


SECTION 2.04.
Registration in Nominee Name; Denominations
 
12


SECTION 2.05.
Voting Rights; Dividends and Interest, etc
 
12


 
 
 
 
ARTICLE III. 
 
 
 
 
[RESERVED.]
 
 
 
 
ARTICLE IV. 
 
 
 
 
REMEDIES
 
 
 
 
SECTION 4.01.
Remedies upon Default
 
14


SECTION 4.02.
Application of Proceeds
 
14


SECTION 4.03.
Securities Act, etc
 
16


 
 
 
 
ARTICLE V. 
 
 
 
 
MISCELLANEOUS
 
 
 
 
SECTION 5.01.
Notices
 
17


SECTION 5.02.
Security Interest Absolute
 
17


SECTION 5.03.
Limitation by Law
 
17


SECTION 5.04.
Binding Effect; Several Agreement
 
17


SECTION 5.05.
Successors and Assigns
 
18


SECTION 5.06.
Agent’s Fees and Expenses; Indemnification
 
18


SECTION 5.07.
Agent Appointed Attorney-in-Fact
 
19





-i-

--------------------------------------------------------------------------------







SECTION 5.08.
GOVERNING LAW
 
19


SECTION 5.09.
Waivers; Amendment
 
19


SECTION 5.10.
Severability
 
20


SECTION 5.11.
Counterparts
 
20


SECTION 5.12.
Headings
 
20


SECTION 5.13.
Termination or Release
 
22


SECTION 5.14.
Additional Subsidiaries
 
22


SECTION 5.15.
Subject to Senior Lien Intercreditor Agreement and Priority Lien Intercreditor
Agreement.
 
22


SECTION 5.16.
Other Second-Priority Lien Obligations.
 
23


SECTION 5.17.
WAIVER OF JURY TRIAL.
 
23


SECTION 5.18.
Jurisdiction; Consent to Service of Process.
 
24


SECTION 5.19.
Other Agreements
 
24


 
 
 
 
Schedules
 
 
 
 
 
 
 
Schedule I
Subsidiary Parties
 
 
Schedule II
Pledged Stock
 
 
 
 
 
 
Exhibits
 
 
 
Exhibit I
Form of Supplement to the Pledge Agreement
 
 







-ii-

--------------------------------------------------------------------------------






This PLEDGE AGREEMENT dated and effective as of August 24, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among EP ENERGY LLC, a Delaware limited liability company (the
“Borrower”), each Subsidiary of the Borrower listed on Schedule I hereto and
each Subsidiary of the Borrower that becomes a party hereto after the date
hereof (each, a “Subsidiary Party”) and CITIBANK, N.A., as Collateral Agent (in
such capacity, the “Agent” or the “Collateral Agent”) for the Secured Parties
(as defined in Section 1.02 below).
WHEREAS, pursuant to the Term Loan Agreement, dated as of the date hereof (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among the Borrower, the lenders and agents party
thereto from time to time and Citibank, N.A., as administrative agent and
collateral agent (in such capacity, the “Term Loan Agent”), the Borrower is
incurring Loans (as defined therein, the “Term Loans”);
WHEREAS, pursuant to the Term Loan Agreement, dated as of April 24, 2012, among
the Borrower, the lenders and agents party thereto from time to time and
Citibank, N.A., as administrative agent and collateral agent, the Borrower has
previously incurred Loans (as defined therein, the “Junior Term Loans”);
WHEREAS, pursuant to the Pledge Agreement, dated as of May 24, 2012, among the
Pledgors and Citibank, N.A., the Junior Term Loans and any Other Junior-Priority
Lien Obligations are and will be secured by the Collateral on a basis senior to
the Term Loans;
WHEREAS, (1) pursuant to the Credit Agreement, dated as of May 24, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among EPE Holdings LLC (“Holdings”), the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and the
lenders from time to time parties thereto, the Borrower will from time to time
incur loans and letter of credit obligations and (2) pursuant to the Pledge
Agreement, dated as of May 24, 2012, among the Pledgors and JPMorgan Chase Bank,
N.A., the Pledgors have granted to JPMorgan Chase Bank, N.A., as the RBL
Facility Agent, a lien and security interest in the Collateral that is junior in
priority to the lien and security interest securing the Junior Term Loans and
senior in priority to the lien and security interest securing the Term Loans to
secure their obligations under the Credit Agreement and related documents;
WHEREAS, pursuant to the Amended and Restated Senior Lien Intercreditor
Agreement dated as of the date hereof (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Senior Lien Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as RBL Facility Agent and the
Applicable First Lien Agent, Citibank, N.A., as the Term Facility Agent and the
Applicable Second Lien Agent (as such terms are defined in the Senior Lien
Intercreditor Agreement), Citibank, N.A, as Priority Lien Term Facility Agent
(as such term is defined in the Senior Lien Intercreditor Agreement), EP Energy
LLC, the Subsidiaries of EP Energy LLC named therein and the other parties
thereto, the liens upon and security interest in the Collateral granted by this
Agreement are and shall be subordinated in all respects to the liens upon and
security interest in the Collateral granted pursuant to, and subject to the
terms and conditions of, the Junior-Priority Lien Obligations Documents;


1

--------------------------------------------------------------------------------





WHEREAS, pursuant to the Priority Lien Intercreditor Agreement dated as of the
date hereof (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Priority Lien Intercreditor Agreement”), among JPMorgan
Chase Bank, N.A., as RBL Facility Agent and the Applicable First Lien Agent,
Citibank, N.A., as the Term Facility Agent and the Applicable Second Lien Agent
(as such terms are defined in the Priority Lien Intercreditor Agreement), EP
Energy LLC, the Subsidiaries of EP Energy LLC named therein and the other
parties thereto, the liens upon and security interest in the Collateral granted
by this Agreement are and shall be subordinated in all respects to the liens
upon and security interest in the Collateral granted pursuant to, and subject to
the terms and conditions of, the First-Priority Lien Obligations Documents.
WHEREAS, each Pledgor is executing and delivering this Agreement pursuant to the
terms of the Term Loan Agreement and any applicable Other Second-Priority Lien
Obligations Document to induce the Lenders to extend credit and to induce the
holders of any Other Second-Priority Lien Obligations to make their respective
extensions of credit;
WHEREAS, the Subsidiary Parties are Subsidiaries of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Term Loan Agreement and any Other Second-Priority Lien Obligations Documents
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend credit and to induce the holders of any Other Second-Priority
Lien Obligations to make their respective extensions of credit thereunder.
Accordingly, the parties hereto agree as follows:


ARTICLE I.

Definitions
SECTION 1.01.    Term Loan Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Term Loan Agreement. All
capitalized terms referred to herein that are defined in Article 9 of the New
York UCC and not defined in this Agreement have the meanings specified in
Article 9 of the New York UCC. The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC. If the Junior-Priority Lien
Obligations Termination Date has occurred, a reference in this Agreement to the
Applicable Junior Lien Agent shall, unless the context requires otherwise, be
construed as a reference to the Applicable First Lien Agent and this Agreement
shall be interpreted accordingly.
(b)    The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Agreement.


2

--------------------------------------------------------------------------------





SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agent” means the party named as such in this Agreement until a successor
(including successors under the Term Loan Agreement) replaces it and,
thereafter, means such successor.
“Agreement” has the meaning assigned to such term in the recitals hereto.
“Applicable Agent” means the Applicable Junior Lien Agent (or, if the
Junior-Priority Lien Obligations Termination Date has occurred, the Applicable
First Lien Agent or, if the First-Priority Lien Obligations Termination Date has
occurred, the Agent).
“Applicable First Lien Agent” has the meaning assigned to such term in the
Priority Lien Intercreditor Agreement.
“Applicable Junior Lien Agent” has the meaning assigned to the Term “Applicable
Second Lien Agent” in the Senior Lien Intercreditor Agreement.
“Authorized Representative” means, the Agent and, with respect to any series of
Other Second-Priority Lien Obligations, the Person elected, designated or
appointed as the administrative agent and/or trustee or similar representative
of such series on behalf of the holders of such Series of Other Second-Priority
Lien Obligations, and its respective successors in substantially the same
capacity as may from time to time be appointed.
“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.
“Collateral” means the Pledged Stock.
“Collateral Agent” means the party named as such in this Agreement until a
successor (including successors under the Term Loan Agreement) replaces it and,
thereafter, means such successor.
“Collateral Agreement” means the Collateral Agreement, dated as of the date
hereof, by and among the Borrower, each Subsidiary of the Borrower identified
therein and the Agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.
“Credit Documents” means the Term Loan Documents and the Other Second-Priority
Lien Obligations Documents.
“Default” means a “Default” under and as defined in the Term Loan Agreement or
any other Credit Document.


3

--------------------------------------------------------------------------------





“Discharge of First-Priority Lien Obligations” means the Discharge (as defined
in the Priority Lien Intercreditor Agreement) of the First-Priority Lien
Obligations.
“Discharge of Junior-Priority Lien Obligations” means the Discharge (as defined
in the Senior Lien Intercreditor Agreement) of the Junior-Priority Lien
Obligations.
“Event of Default” means an “Event of Default” under and as defined in the Term
Loan Agreement or any other Credit Document.
“Excluded Securities” means:
(a) any Equity Interests with respect to which, in the reasonable judgment of
the Applicable Agent and the Borrower evidenced in writing, the cost or other
consequences of pledging such Equity Interests in favor of the Secured Parties
under the Security Documents shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom;
(b) solely in the case of any pledge of Equity Interests of any Foreign
Corporate Subsidiary (in each case, that is owned directly by the Borrower or a
Subsidiary Party) to secure the Obligations, any Equity Interest that is Voting
Stock of such Foreign Corporate Subsidiary in excess of 65% of the outstanding
Equity Interests of such class (such percentages to be adjusted upon any change
of law as may be required to avoid adverse U.S. federal income tax consequences
to the Borrower or any Subsidiary);
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
any Requirement of Law;
(d) any Equity Interests of any Subsidiary that is not a Wholly-Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by any applicable organizational documents, joint venture agreement or
shareholder agreement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement prohibits such a pledge without the consent of any other
party; provided that this clause (B) shall not apply if (1) such other party is
a Credit Party or a Wholly-Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent))
and for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Credit Party or a Wholly-Owned Subsidiary) to any organizational documents,
joint venture agreement or shareholder agreement governing such Equity Interests
the right to terminate its obligations thereunder (other than customary
non-assignment provisions that are ineffective under the Uniform Commercial Code
or other applicable Requirement of Law);
(e) any Equity Interests of (i) any Subsidiary that is not a Material Subsidiary
and (ii) any Unrestricted Subsidiary;


4

--------------------------------------------------------------------------------





(f) any Equity Interests of any Subsidiary of a Foreign Subsidiary;
(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests would result in material adverse tax consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower in writing
delivered to the Agent;
(h) any Equity Interests which have been identified on or prior to the Effective
Date in writing to the Agent by an Authorized Officer of the Borrower and agreed
to by the Agent;
(i) with respect to any applicable Other Second-Priority Lien Obligations, any
Equity Interests at any time that are not then subject to a Lien securing Term
Loan Obligations at such time, except for the release of all or substantially
all of the Collateral or in connection with the repayment in full of the Term
Loan Obligations;
(j) any “Margin Stock”, as defined in Regulation U of the Board of Governors of
the Federal Reserve System of the United States of America;
(k) any Equity Interests of a Subsidiary to the extent excluded by the last
paragraph of Section 2.01; and
(l) any Equity Interests at any time that is not then subject to a Lien securing
the Junior-Priority Lien Obligations at such time.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.
“First-Priority Lien Obligations” has the meaning assigned to such term in the
Priority Lien Intercreditor Agreement.
“First-Priority Lien Obligations Documents” has the meaning assigned to such
term in the Priority Lien Intercreditor Agreement.
“First-Priority Lien Obligations Termination Date” means, subject to the
Priority Lien Intercreditor Agreement, the date on which the Discharge of
First-Priority Lien Obligations occurs; provided that if, at any time after the
First-Priority Lien Obligations Termination Date, the Discharge of
First-Priority Lien Obligations is deemed not to have occurred under the
Priority Lien Intercreditor Agreement, the First-Priority Lien Obligations
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of incurrence and designation of any new First-Priority Lien
Obligations as a result of the occurrence of such first Discharge of
First-Priority Lien Obligations).
“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.
“Holdings” has the meaning assigned to such term in the recitals hereto.


5

--------------------------------------------------------------------------------





“Indemnitee” has the meaning assigned to such term in Section 5.06.
“Junior Lien Agent” has the meaning assigned to the term “Applicable Second Lien
Agent” in the Senior Lien Intercreditor Agreement.
“Junior-Priority Lien Obligations” has the meaning assigned to the term
“Second-Priority Lien Obligations” in the Senior Lien Intercreditor Agreement.
“Junior-Priority Lien Obligations Documents” has the meaning assigned to the
term “Second-Priority Lien Obligations Documents” in the Senior Lien
Intercreditor Agreement.
“Junior-Priority Lien Obligations Secured Parties” has the meaning assigned to
the term “Second-Priority Lien Obligations Secured Parties” in the Senior Lien
Intercreditor Agreement.
“Junior-Priority Lien Obligations Termination Date” means, subject to the Senior
Lien Intercreditor Agreement, the date on which the Discharge of Junior-Priority
Lien Obligations occurs; provided that if, at any time after the Junior-Priority
Lien Obligations Termination Date, the Discharge of Junior-Priority Lien
Obligations is deemed not to have occurred under the Senior Lien Intercreditor
Agreement, the Junior-Priority Lien Obligations Termination Date shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of incurrence
and designation of any new Junior-Priority Lien Obligations as a result of the
occurrence of such first Discharge of Junior-Priority Lien Obligations).
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Excluded Subsidiary pursuant to clause
(f) of the definition of “Excluded Subsidiary” in the Term Loan Agreement.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) the Term Loan Obligations and (b) if any Other
Second-Priority Lien Obligations are incurred, (1) the due and punctual payment
by the Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) owing to any holder of Other Second-Priority Lien Obligations under
any Other Second Priority Lien Obligations Documents, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Borrower to any holder
of Other Second-Priority Lien Obligations under the Other Second Priority Lien
Obligations Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(2) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Other


6

--------------------------------------------------------------------------------





Second Priority Lien Obligations Documents and (3) the due and punctual payment
and performance of all the obligations of each other Pledgor under or pursuant
to this Agreement and the Other Second Priority Lien Obligations Documents.
“Other Junior-Priority Lien Obligations” has the meaning assigned to the term
“Other Second-Priority Lien Obligations” in the Senior Lien Intercreditor
Agreement.
“Other Second-Priority Lien Obligations” means other Indebtedness of the
Borrower and its Restricted Subsidiaries that is equally and ratably secured
with the Term Loans as permitted by the Term Loan Documents and any Other
Second-Priority Lien Obligations Documents in effect at the time such
Indebtedness is incurred and is designated by the Borrower as an Other
Second-Priority Lien Obligation in accordance with Section 5.16 hereof.
“Other Second-Priority Lien Obligations Documents” means any document or
instrument executed and delivered with respect to any Other Second-Priority Lien
Obligations, including the Security Documents and this Agreement, in each case,
as such agreements, documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.
“Other Second-Priority Lien Obligations Secured Party Joinder Agreement” means a
Consent and Acknowledgment (as defined in the Priority Lien Intercreditor
Agreement) executed by the Authorized Representative of any holders of Other
Second-Priority Lien Obligations pursuant to Section 5.16.
“Permitted Liens” means Liens that are not prohibited by the Term Loan Agreement
or any Other Second-Priority Lien Obligations Document.
“Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the Pledged Stock, including all
certificates, instruments or other documents representing or evidencing any
Pledged Stock.
“Pledged Stock” has the meaning assigned to such term in Section 2.01.
“Pledgor” shall mean the Borrower and each Subsidiary Party.
“Priority Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.
“RBL Facility Agent” has the meaning assigned to such term in the Senior Lien
Intercreditor Agreement.
“Secured Parties” means (a) the Collateral Agent, (b) each Lender, (c) the
beneficiaries of each indemnification obligation undertaken by any Pledgor under
any Credit Documents, (d) the Term Loan Agent, (e) the holders of any Other
Second-Priority Lien Obligations and their Authorized Representative, provided
that such Authorized Representative executes an Other Second-Priority Lien
Obligations Secured Party Joinder Agreement, and (h) the successors and
permitted assigns of each of the foregoing.


7

--------------------------------------------------------------------------------





“Security Documents” means this Agreement, the Collateral Agreement, any
agreement pursuant to which assets are added to the Collateral or otherwise
pledged or mortgaged to secure the Obligations and any other instruments or
documents entered into and delivered in connection with any of the foregoing, as
such agreements, instruments or documents may from time to time be amended,
restated, supplemented or otherwise modified from time to time.
“Senior Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.
“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Term Loan” has the meaning assigned to such term in the recitals of this
Agreement.
“Term Loan Agent” has the meaning assigned to such term in the recitals of this
Agreement.
“Term Loan Agreement” has the meaning assigned to such term in the recitals of
this Agreement.
“Term Loan Documents” means (a) the Term Loan Agreement, the Notes (as defined
in the Term Loan Agreement), the Security Documents and this Agreement and (b)
any other related documents or instruments executed and delivered pursuant to
the Term Loan Agreement or any Security Document, in each case, as such
agreements, documents or instruments may be amended, restated, supplemented or
otherwise modified from time to time.
“Term Loan Obligations” means (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower to any of the Secured Parties under the Term Loan
Agreement and each of the other Term Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Term Loan Agreement and
each of the other Term Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Pledgor under or pursuant to
this Agreement and each of the other Term Loan Documents.




8

--------------------------------------------------------------------------------





ARTICLE II.
    

Pledge of Equity Interests
SECTION 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in all of such
Pledgor’s right, title and interest in, to and under (a) the Equity Interests in
each first-tier Foreign Subsidiary directly owned by it (which such Equity
Interests constituting Pledged Stock as of the date hereof shall be listed on
Schedule II) and any other Equity Interests in a first-tier Foreign Subsidiary
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests; provided that the pledged Equity Interests shall not
include any Excluded Securities; (b) subject to Section 2.05, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the securities referred to in clause (a) above; (c) subject to Section 2.05, all
rights and privileges of such Pledgor with respect to the securities and other
property referred to in clauses (a) and (b) above; and (d) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Stock”).
TO HAVE AND TO HOLD the Pledged Stock, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.
Notwithstanding the foregoing, to the extent this clause is expressly made
applicable to any Other Second-Priority Lien Obligations, in the event that Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act of 1933, as amended
(“Rule 3-10” or “Rule 3-16”, as applicable) requires or is amended, modified or
interpreted by the Securities Exchange Commission (“SEC”) to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
Governmental Authority) of separate financial statements of any Subsidiary of
the Borrower due to the fact that such Subsidiary’s Equity Interests or other
securities secure such Other Second-Priority Lien Obligations, then the Equity
Interests or other securities of such Subsidiary will automatically be deemed
not to be part of the Collateral securing any of such Other Second-Priority Lien
Obligations (whether or not affected thereby) but only to the extent necessary
to not be subject to such requirement and only for so long as required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release, solely with respect to such Other Second-Priority Lien Obligations, the
Lien in favor of the Agent on the Equity Interests or other securities that are
so deemed to no longer constitute part of the Collateral for such Other
Second-Priority Lien Obligations. In the event that Rule 3-10 or Rule 3-16 is
amended, modified or


9

--------------------------------------------------------------------------------





interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would permit)
such Subsidiary’s Equity Interests or other securities to secure such Other
Second-Priority Lien Obligations in excess of the amount then pledged without
the filing with the SEC (or any other Governmental Authority) of separate
financial statements of such Subsidiary, then the Equity Interests or other
securities of such Subsidiary will automatically be deemed to be a part of the
Collateral for such Other Second-Priority Lien Obligations (but only to the
extent that will not result in such Subsidiary being subject to any such
financial statement requirement). In such event, this Agreement may be amended
or modified, without the consent of any Secured Party, to the extent necessary
to subject to the Lien in favor of the Agent such additional Equity Interests or
other securities, on the terms contemplated herein.
SECTION 2.02.    Delivery of the Pledged Stock.
(a)    Each Pledgor agrees promptly (and in any event within 45 days after the
acquisition (or such longer time as the Applicable Agent shall permit in its
reasonable discretion)) to deliver or cause to be delivered to the Applicable
Agent, for the benefit of the Secured Parties, any and all Pledged Securities.
(b)    Upon delivery to the Applicable Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraph (a) of this Section 2.02 shall
be accompanied by stock powers, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Applicable Agent and by such other
instruments and documents as the Applicable Agent may reasonably request. Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II (or a
supplement to Schedule II, as applicable) and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.
SECTION 2.03.    Representations, Warranties and Covenants. Each Pledgor
represents and warrants to, and covenants with, the Agent, for the benefit of
the Secured Parties, that as of the Effective Date:
(a)    Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests of each
Foreign Subsidiary directly owned by each Pledgor on the date hereof, other than
the Excluded Securities;
(b)    the Pledged Stock, to the best of each Pledgor’s knowledge, have been
duly and validly authorized and issued by the issuers thereof and are fully paid
and nonassessable;
(c)    except for the security interests granted hereunder (and those securing
Junior-Priority Lien Obligations and First-Priority Lien Obligations), each
Pledgor (i) is and, subject to any transfers made in compliance with the Term
Loan Agreement and each other Credit Document, will continue to be the direct
owner, beneficially and of record, of the Pledged


10

--------------------------------------------------------------------------------





Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Stock, other than
pursuant to a transaction not prohibited by any Credit Document and other than
Permitted Liens, and (iv) subject to the rights of such Pledgor under the Credit
Documents to dispose of Pledged Stock, will use commercially reasonable efforts
to defend its title or interest thereto or therein against any and all Liens
(other than Permitted Liens), however arising, of all persons;
(d)    other than as set forth in the Term Loan Agreement or the schedules
thereto, in the other Credit Documents, in the Junior-Priority Lien Obligations
Documents or in the First-Priority Lien Obligations Documents and except for
restrictions and limitations imposed by the Credit Documents, the
Junior-Priority Lien Obligations Documents, the First-Priority Lien Obligations
Documents or securities laws generally, the Pledged Stock is and will continue
to be freely transferable and assignable, and none of the Pledged Stock is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder other than under applicable Requirements of Law;
(e)    each Pledgor has the power and authority to pledge the Pledged Stock
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the Term Loan Agreement or the schedules
thereto, in the other Credit Documents, in the Junior-Priority Lien Obligations
Documents or in the First-Priority Lien Obligations Documents, no consent or
approval of any Governmental Authority, any securities exchange or any other
person was or is necessary to the validity of the pledge effected hereby (other
than such as have been obtained and are in full force and effect);
(g)    by virtue of the execution and delivery by the Pledgors of this
Agreement, the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement, when any Pledged Stock is delivered to the Applicable
Agent, for the benefit of the Secured Parties, in accordance with this
Agreement, the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement, and a financing statement in respect of the Pledged
Stock is filed in the appropriate filing office, the Agent will obtain, for the
benefit of the Secured Parties, a legal, valid and perfected (except for any
Equity Interests with respect to which, in the reasonable judgment of the
Applicable Agent and the Borrower evidenced in writing delivered to the Agent,
the costs or other consequences of perfecting such a security interest are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom) lien upon and security interest in such Pledged Stock, subject only
to Permitted Liens, as security for the payment and performance of the
Obligations; and
(h)    the pledge effected hereby is effective to vest in the Agent, for the
benefit of the Secured Parties, the rights of the Agent in the Pledged Stock as
set forth herein.


11

--------------------------------------------------------------------------------





SECTION 2.04.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing, (a) the Applicable Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee or the
name of its nominee (as pledgee or as sub-agent), or the name of the applicable
Pledgor, endorsed or assigned in blank in favor of the Applicable Agent, and (b)
each Pledgor will promptly give to the Applicable Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Applicable Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
Each Pledgor shall use its commercially reasonable efforts to cause any
Subsidiary that is not a party to this Agreement to comply with a request by the
Applicable Agent, pursuant to this Section 2.04, to exchange certificates
representing Pledged Securities of such Subsidiary for certificates of smaller
or larger denominations.
SECTION 2.05.    Voting Rights; Dividends and Interest, etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Applicable Agent shall have given notice to the relevant
Pledgors of the Applicable Agent’s intention to exercise its rights hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Stock or any
part thereof for any purpose consistent with the terms of this Agreement, the
Term Loan Agreement and the other Credit Documents; provided that such rights
and powers shall not be exercised in any manner that could be reasonably likely
to materially and adversely affect the rights and remedies of any of the Agent
or the other Secured Parties under this Agreement, the Term Loan Agreement or
any other Credit Document or the ability of the Secured Parties to exercise the
same.
(ii)    The Agent shall promptly execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Stock to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Term Loan Agreement, the other Credit Documents, and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Stock or received in exchange for Pledged Stock or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition


12

--------------------------------------------------------------------------------





or other exchange of assets to which such issuer may be a party or otherwise,
shall be and become part of the Pledged Stock, and, if received by any Pledgor,
shall be promptly (and in any event within 45 days of their receipt (or such
longer time as the Applicable Agent shall permit in its reasonable discretion))
delivered to the Applicable Agent, for the benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Applicable Agent).
(b)    After the occurrence and during the continuance of an Event of Default
and upon notice by the Applicable Agent to the relevant Pledgors of the
Applicable Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.05 shall cease, and all such rights shall thereupon become vested, for
the benefit of the Secured Parties, in the Applicable Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided that the Applicable Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to receive and retain such amounts.
All dividends, interest, principal or other distributions received by any
Pledgor contrary to the provisions of this Section 2.05 shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Applicable Agent, for the benefit of the Secured Parties, and shall be forthwith
delivered to the Applicable Agent, for the benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Applicable Agent). Any and all money and other property paid over to or
received by the Applicable Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Applicable Agent in an account to be
established by the Applicable Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02. After
all Events of Default have been cured or waived and the Borrower has delivered
to the Applicable Agent a certificate to that effect, the Applicable Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and
that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Applicable Agent to the relevant Pledgors of the Applicable
Agent’s intention to exercise its rights hereunder, subject to applicable
Requirements of Law, all rights of any Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.05, and the obligations of the Applicable
Agent under paragraph (a)(ii) of this Section 2.05, shall cease, and all such
rights shall thereupon become vested in the Applicable Agent, for the benefit of
the Secured Parties, which shall have the sole and exclusive right and authority
to exercise such voting and consensual rights and powers; provided that the
Applicable Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Applicable Agent a certificate to that effect, all rights
of any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this


13

--------------------------------------------------------------------------------





Section 2.05, and the obligations of the Applicable Agent under paragraph
(a)(ii) of this Section 2.05, shall in each case be reinstated.
(d)    Any notice given by the Applicable Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 2.05 (i) shall be in writing,
(ii) may be given to one or more of the Pledgors at the same or different times
and (iii) may suspend the rights of the Pledgors under paragraph (a)(i) or
paragraph (a)(iii) in part without suspending all such rights (as specified by
the Applicable Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Applicable Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
ARTICLE III.
    

[Reserved.]


ARTICLE IV.
    

Remedies
SECTION 4.01.    Remedies upon Default. Subject to the Senior Lien Intercreditor
Agreement, the Priority Lien Intercreditor Agreement and applicable Requirements
of Law, upon the occurrence and during the continuance of an Event of Default,
each Pledgor agrees to deliver each item of Collateral to the Applicable Agent
on demand and it is agreed that the Applicable Agent shall have the right
generally to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Agent shall have the
right, subject to the requirements of applicable law and subject to the terms
and conditions of the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 4.01, the
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.


14

--------------------------------------------------------------------------------





The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9‑611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may bid
for or purchase for cash, free (to the extent permitted by law) from any right
of redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. To the extent provided in this Section
4.01, any sale that complies with such provisions shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
SECTION 4.02.    Application of Proceeds. Subject to the terms of the Senior
Lien Intercreditor Agreement and the Priority Lien Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, the Agent
shall promptly apply the proceeds, moneys or balances of any collection or sale
of Collateral, as well as any Collateral consisting of cash, in the order
specified below:
FIRST, to the payment of all reasonable costs and expenses and indemnification
amounts incurred by the Agent and any Authorized Representative and all fees
owed to them in connection with such collection or sale or otherwise in
connection with this Agreement, any Credit Document or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and


15

--------------------------------------------------------------------------------





legal counsel, the repayment of all advances made by the Agent or the relevant
Authorized Representatives hereunder or under any other Credit Document on
behalf of any Pledgor and any other reasonable costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and
THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon the
request of the Agent prior to any distribution under this Section 4.02, each
Authorized Representative shall provide to the Agent certificates, in form and
substance reasonably satisfactory to the Agent, setting forth the respective
amounts referred to in this Section 4.02, that each applicable Secured Party or
their Authorized Representative believes it is entitled to receive, and the
Agent shall be fully entitled to rely on such certificates. Upon any sale of
Collateral by the Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.
SECTION 4.03.    Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Stock, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Stock permitted hereunder. Each Pledgor understands
that compliance with the Federal Securities Laws might very strictly limit the
course of conduct of the Applicable Agent if the Applicable Agent were to
attempt to dispose of all or any part of the Pledged Stock, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Pledged Stock could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Applicable Agent in any attempt to
dispose of all or part of the Pledged Stock under applicable Blue Sky or other
state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Applicable Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Stock or part thereof shall have been filed
under the Federal Securities Laws or, to the extent applicable, Blue Sky or
other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any


16

--------------------------------------------------------------------------------





such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Applicable Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Stock at a price that the Applicable
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a single purchaser were approached.
The provisions of this Section 4.03 will apply notwithstanding the existence of
a public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Applicable Agent sells.
ARTICLE V.
    

Miscellaneous
SECTION 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.02 of the Term Loan Agreement (whether or not then in effect), as such
address may be changed by written notice to the Agent and the Borrower. All
communications and notices hereunder to any Pledgor shall be given to it in care
of the Borrower, with such notice to be given as provided in Section 9.02 of the
Term Loan Agreement (whether or not then in effect).
SECTION 5.02.    Security Interest Absolute. All rights of the Agent hereunder,
the security interest in the Pledged Stock and all obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Term Loan Agreement, any other Credit
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Term Loan Agreement, any other Credit Document, or any other agreement
or instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).
SECTION 5.03.    Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable Requirements of Law, and all the provisions of
this Agreement are intended to be subject to all applicable Requirements of Law
that may be controlling and to be limited to the extent necessary so that they
shall not render this Agreement invalid, unenforceable, in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable law or regulation.
SECTION 5.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf


17

--------------------------------------------------------------------------------





of such party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such party, the Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as not prohibited by this
Agreement, the Term Loan Agreement or any other Credit Document. This Agreement
shall be construed as a separate agreement with respect to each party and may be
amended, modified, supplemented, waived or released in accordance with Section
5.09.
SECTION 5.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. The Agent hereunder shall at all times be the same
person that is the “Collateral Agent” under the Collateral Agreement. Written
notice of resignation by the “Collateral Agent” pursuant to the Collateral
Agreement shall also constitute notice of resignation as the Agent under this
Agreement. Upon the acceptance of any appointment as the “Collateral Agent”
under the Collateral Agreement by a successor “Collateral Agent”, that successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent pursuant hereto.
SECTION 5.06.    Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Term Loan Agreement, and any equivalent provision of any other Credit
Document.
(b)    Without limitation of its indemnification obligations under the other
Credit Documents, each Pledgor jointly and severally agrees to indemnify the
Agent, the Term Loan Agent and each Affiliate of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements (limited
to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsels), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution or delivery of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby
(including in connection with the appointment of any successor Agent in
accordance with the applicable Credit Documents and in connection with any
filings, registrations or any other actions to be taken to reflect the security
interest of such successor Agent), (ii) the use of proceeds of the Term Loans or
any Other Second-Priority Lien Obligations or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or


18

--------------------------------------------------------------------------------





any Pledgor; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence, bad faith or willful
misconduct of the party to be indemnified or any of its Related Parties as
determined by a final non-appealable judgment of a court of competent
jurisdiction.
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Credit Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Agent or any other Secured Party. All amounts due under this
Section 5.06 shall be payable within fifteen days of written demand therefor.
SECTION 5.07.    Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Agent as such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, to take any action and to
execute any instrument, in each case subject to the Senior Lien Intercreditor
Agreement and the Priority Lien Intercreditor Agreement and after the occurrence
and during the continuance of an Event of Default and with notice to such
Pledgor, that the Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including to receive, indorse and collect all
instruments made payable to such Pledgor representing any dividend or
distribution payment in respect of the Collateral or any part thereof and to
give full discharge for the same.
SECTION 5.08.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 5.09.    Waivers; Amendment.
(a)    No failure or delay by the Agent, any Lender or any other Secured Party
in exercising any right, power or remedy hereunder or under any other Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, the Lenders or any other
Secured Party hereunder and under the other Credit Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Credit Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 5.09, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances.


19

--------------------------------------------------------------------------------





(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Credit Party or Credit Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.01 of the Term Loan Agreement and any equivalent
provision in each applicable other Credit Document and except as otherwise
provided in the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement. The Agent may conclusively rely on a certificate of an
officer of the Borrower as to whether any amendment contemplated by this Section
5.09(b) is permitted.
(c)    For the purpose of Section 5.09(b) above, the Agent shall be entitled to
rely upon any document believed by it to be genuine and to have been signed or
presented by the proper person and the Agent need not investigate any fact or
matter stated in the document. At any time that the Borrower desires that this
Agreement be amended as provided in Section 5.09(b) above, the Borrower shall
deliver to the Agent a certificate signed by an officer of the Borrower stating
that the amendment of this Agreement is permitted pursuant to Section 5.09(b)
above. The Agent shall not be liable for any action it takes or omits to take in
good faith in reliance on such certificates or opinions.
SECTION 5.10.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 5.11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed original.
SECTION 5.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.13.    Termination or Release.
(a)    This Agreement, the pledges made herein and all other security interests
granted hereby, and all other Security Documents securing the Obligations, shall
automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Pledgors, as of the date when all the
Obligations (other than contingent or unliquidated obligations or liabilities
not then due) have been paid in full in cash or immediately available funds.


20

--------------------------------------------------------------------------------





(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by any Credit Document as a result of which such Subsidiary Party
ceases to be a Restricted Subsidiary or such Subsidiary is released from its
Subsidiary Guarantee and from its Subsidiary guarantees of all Credit Documents
or otherwise ceases to be a Subsidiary Guarantor, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to such Subsidiary Party.
(c)    (i) Upon any sale or other transfer by any Pledgor of any Collateral that
is not prohibited by any Credit Document to any person that is not a Pledgor
(including in connection with a Casualty Event), or (ii) upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.01 of the Term Loan Agreement and any
equivalent provision of each applicable other Credit Document, the security
interest in such Collateral shall be automatically released, all without
delivery of any instrument or performance of any act by any party.
(d)    The security interest securing Term Loan Obligations will be released as
provided in Section 9.19 of the Term Loan Agreement, and the security interest
securing any Other Second-Priority Lien Obligations will be released as provided
in the applicable Other Second-Priority Lien Documents.
(e)    In respect of any assets or property constituting Collateral, such
Collateral shall be released from the security interest created hereunder upon
(i) the release of the security interest in such assets or property securing any
Junior-Priority Lien Obligations, other than in connection with a Discharge of
Junior-Priority Lien Obligations or (ii) the release of the security interest in
such assets or property securing any First-Priority Lien Obligations, other than
in connection with a Discharge of First-Priority Lien Obligations.
(f)    In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d) or (e) of this Section 5.13, the Agent shall execute and deliver
to any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Stock that may be in the possession of the
Agent and has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. Any execution and delivery of documents pursuant to
this Section 5.13 shall be without recourse to or warranty by the Agent. In
connection with any release pursuant to paragraph (a), (b), (c), (d) or (e)
above, the Pledgors shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC termination statements. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Borrower,
the Agent shall execute, deliver or acknowledge such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Agreement or the Security Documents or the Senior Lien Intercreditor Agreement
or Priority Lien Intercreditor Agreement.


21

--------------------------------------------------------------------------------





SECTION 5.14.    Additional Subsidiaries. Upon execution and delivery by the
Agent and any Subsidiary that is required to become a party hereto by
Section 6.09 of the Term Loan Agreement or any equivalent provision of any other
Credit Document of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.
SECTION 5.15.    Subject to Senior Lien Intercreditor Agreement and Priority
Lien Intercreditor Agreement.
(a)    Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Agent pursuant to this Agreement are expressly
subject and subordinate to the liens and security interests granted to the
Junior Lien Agent pursuant to the Pledge Agreement, dated as of May 24, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), from the “Pledgors” referred to therein, in favor of the Junior Lien
Agent, as collateral agent for the Junior-Priority Lien Obligations Secured
Parties, and (ii) the exercise of any right or remedy by the Agent hereunder or
the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Collateral are subject to the limitations and provisions of the
Senior Lien Intercreditor Agreement. In the event of any conflict between the
terms of the Senior Lien Intercreditor Agreement and the terms of this
Agreement, the terms of the Senior Lien Intercreditor Agreement shall govern.
(b)    The Agent acknowledges and agrees, on behalf of itself and any Secured
Party, that any provision of this Agreement to the contrary notwithstanding,
until the Junior-Priority Lien Obligations Termination Date, the Pledgors shall
not be required to act or refrain from acting pursuant to the Security Documents
or with respect to any Collateral on which the Applicable Junior Lien Agent has
a Lien superior in priority to the Agent’s Lien thereon in any manner that would
result in a default under the terms and provisions of the Junior-Priority Lien
Obligations Documents.
(c)    Notwithstanding anything herein to the contrary, (i) the liens and
security interests granted to the Agent pursuant to this Agreement are expressly
subject and subordinate to the liens and security interests granted to the RBL
Facility Agent pursuant to the Pledge Agreement, dated as of May 24, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), from the “Pledgors” referred to therein, in favor of the RBL Facility
Agent, as collateral agent for the First-Priority Lien Obligations Secured
Parties, and (ii) the exercise of any right or remedy by the Agent hereunder or
the application of proceeds (including insurance proceeds and condemnation
proceeds) of any Collateral are subject to the limitations and provisions of the
Priority Lien Intercreditor Agreement. In the event of any conflict between the
terms of the Priority Lien Intercreditor Agreement and the terms of this
Agreement, the terms of the Priority Lien Intercreditor Agreement shall govern.
(d)    The Agent acknowledges and agrees, on behalf of itself and any Secured
Party, that any provision of this Agreement to the contrary notwithstanding,
until the First-


22

--------------------------------------------------------------------------------





Priority Lien Obligations Termination Date, the Pledgors shall not be required
to act or refrain from acting pursuant to the Security Documents or with respect
to any Collateral on which the Applicable First Lien Agent has a Lien superior
in priority to the Agent’s Lien thereon in any manner that would result in a
default under the terms and provisions of the First-Priority Lien Obligations
Documents.
SECTION 5.16.    Other Second-Priority Lien Obligations.
On or after the date hereof and so long as such obligations are not prohibited
by any Credit Document then in effect, the Borrower may from time to time
designate obligations in respect of Indebtedness to be secured on a pari passu
basis with the Obligations as Other Second-Priority Lien Obligations hereunder
and under the other Security Documents by delivering to the Agent and each
Authorized Representative (a) a certificate signed by an Authorized Officer of
the Borrower (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Other Second-Priority Lien Obligations for
purposes hereof and of the other Security Documents, (iii) representing that
such designation of such obligations as Other Second-Priority Lien Obligations
complies with the terms of the Term Loan Agreement and any other Credit Document
then in effect, (iv) specifying the name and address of the Authorized
Representative for such obligations and (v) identifying the documents to be
designated as the related Other Second-Priority Lien Obligations Documents and
(b) a fully executed Other Second-Priority Lien Obligations Secured Party
Joinder Agreement. The Agent and each Authorized Representative agree that upon
the satisfaction of all conditions set forth in the preceding sentence, the
Agent shall act as agent under and subject to the terms of the Security
Documents for the benefit of all Secured Parties, including without limitation,
any Secured Parties that hold any such Other Second-Priority Lien Obligations,
and the Agent and each Authorized Representative agree to the appointment, and
acceptance of the appointment, of the Agent as agent for the holders of such
Other Second-Priority Lien Obligations as set forth in each Other
Second-Priority Lien Obligations Secured Party Joinder Agreement and agree, on
behalf of itself and each Secured Party it represents, to be bound by this
Agreement, the other Security Documents, the Senior Lien Intercreditor Agreement
and the Priority Lien Intercreditor Agreement.


SECTION 5.17.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.17.


23

--------------------------------------------------------------------------------









SECTION 5.18.    Jurisdiction; Consent to Service of Process.
(a)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against any Pledgor, or its properties, in the courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any New York State or federal court of the United States of
America sitting in New York County, and any appellate court from any thereof.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Credit Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 5.19.    Other Agreements. The provisions of Section 5.20 of the
Collateral Agreement are incorporated herein mutatis mutandis and the Secured
Parties agree to be bound by such provisions and that the Agent shall be
entitled to the benefits thereof as if set forth herein in full.


[Signature Pages Follow]


24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
EP ENERGY LLC


By:    /s/ Kyle A. McCuen    
     Name: Kyle A. McCuen
     Title: Vice President & Treasurer


25

--------------------------------------------------------------------------------





EVEREST ACQUISITION FINANCE INC.
EP ENERGY GLOBAL LLC
EP ENERGY MANAGEMENT, L.L.C.
EP ENERGY RESALE COMPANY, L.L.C.
EP ENERGY E&P COMPANY, L.P.

By:    /s/ Kyle A. McCuen______________________
Name: Kyle A. McCuen
Title: Vice President & Treasurer


26

--------------------------------------------------------------------------------





CITIBANK, N.A., as Collateral Agent


By:    /s/ Joseph Roffini    
     Name: Joseph Roffini
     Title: Vice President


27

--------------------------------------------------------------------------------






Schedule I
to the Pledge Agreement
Subsidiary Parties
EVEREST ACQUISITION FINANCE INC.
EP ENERGY GLOBAL LLC
EP ENERGY MANAGEMENT, L.L.C.
EP ENERGY RESALE COMPANY, L.L.C.
EP ENERGY E&P COMPANY, L.P.







--------------------------------------------------------------------------------






Schedule II
to the Pledge Agreement
Pledged Stock
NONE.







--------------------------------------------------------------------------------






Exhibit I
to the Pledge Agreement
SUPPLEMENT NO. ______ dated as of                     (this “Supplement”), to
the Pledge Agreement dated as of August 24, 2016 (as heretofore amended and/or
supplemented, the “Pledge Agreement”), among EP ENERGY LLC, a Delaware limited
liability company (the “Borrower”), each Subsidiary Party party thereto and
CITIBANK, N.A., as Collateral Agent (in such capacity, the “Agent”) for the
Secured Parties.
A.    Reference is made to the Term Loan Agreement dated as of August 24, 2016
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Term Loan Agreement”), among the Borrower, the lenders and agents
party thereto from time to time and Citibank, N.A., as administrative agent and
collateral agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Term Loan Agreement and the Pledge
Agreement referred to therein.
C.    The Pledgors have entered into the Pledge Agreement in order to induce the
Secured Parties to make extensions of credit. Section 5.14 of the Pledge
Agreement provides that additional Subsidiaries may become Subsidiary Parties
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Term Loan
Agreement to become a Subsidiary Party under the Pledge Agreement in order to
induce the Lenders to make additional Term Loans and to induce the holders of
any other Second-Priority Lien Obligations to make their respective extensions
of credit thereunder and as consideration for Term Loans previously made and
other extensions of credit previously made.
Accordingly, the Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 5.14 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Pledge Agreement applicable to
it as a Subsidiary Party and Pledgor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Pledgor thereunder are
true and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations, does hereby create and grant to the
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and Lien on all the New
Subsidiary’s right, title and interest in and to the Collateral of the New
Subsidiary. Each reference to a “Subsidiary Party” or a “Pledgor” in the Pledge
Agreement shall be deemed to include the New Subsidiary. The Pledge Agreement is
hereby incorporated herein by reference.





--------------------------------------------------------------------------------





SECTION 2.    The New Subsidiary represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary. Delivery of an executed signature page to this
Supplement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of all the
Pledged Stock of the New Subsidiary as of the date hereof and (b) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and organizational ID number as of the
date hereof.
SECTION 5.    Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Pledge Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Agent.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Pledge Agreement as of the day and year first above written.
            
[Name of New Subsidiary]
 
 
 
 
 
 
 
 
 
 
 
By:
 
Name:
 
 
 
 
Title:
 
 
 
 











3

--------------------------------------------------------------------------------






Schedule I
to Supplement No. __ to the
Pledge Agreement
Pledged Stock of the New Subsidiary
EQUITY INTERESTS
Number of Issuer Certificate
Registered Owner
Number and Class of Equity Interests
Percentage of
Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






